Case 3:18-cr-03677-W Document 95 Filed 10/28/19 PagelD.780 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

SOUTHERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA )
Plaintiff )
V. ) CaseNo. 18 CR 3677 W
DUNCAN HUNTER )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

DUNCAN HUNTER

Date: October 28, 2019 et ( \ Kea
Homey signatur
Paul J. Pfingst / Bar No. i

 

 

 

Printed name and bar number

HIGGS FLETCHER & MACK LLP
401 West "A" Street, Suite 2600
San Diego, CA 92101

Address

pfingst@higgslaw.com

E-mail address

619 236 1551

 

Telephone number

619 696 1410

 

FAX number
